Title: To Thomas Jefferson from Joel Yancey, 18 June 1821
From: Yancey, Joel
To: Jefferson, Thomas


Dr Sir
Lynchburg
18th June 1821
Your 2 letters of 8 and 9th Inst. I received a few days past with two Dfts in favour of Bishop and myself on Capt Peyton, for which I thank you, as they will answer all the Debts that are now pressing on me I have enquired of Mr Mitter the price of board and tuition, which is thirty dollars tuition fee, and one hundred dollars board for two sessions one half paid in advanceRespectfully YrsJoel Yancey